DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/06/16. It is noted, however, that applicant has not filed a certified copy of the JP 2016-173412 application as required by 37 CFR 1.55.
Claim Objections
	Claims 5, 7, and 10 are objected to because of the following informalities:
Regarding claim 5, “formed on the anode side than the light emitting layer” and “formed on the cathode side than the light emitting layer” should be “formed on the anode side of the light emitting layer” and “formed on the cathode side of the light emitting layer”.
Regarding claim 7, “formed on the anode side than the light emitting layer” and “formed on the cathode side than the light emitting layer” should be “formed on the anode side of the light emitting layer” and “formed on the cathode side of the light emitting layer”.
Regarding claims 10 and 16-18, the parentheses should be removed from the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “an exciton generation layer containing a compound that satisfies the following expression (1) or an exciplex that emits delayed fluorescence, and a light emitting 
	Regarding claims 3, 4, 6, 7, and 13, the limitations regarding the “anode side” and “cathode side” render the claims indefinite as there is no antecedent basis for these limitations. For purposes of examination the claims will be considered to specify that the organic light emitting device contains an anode and cathode on opposite sides of the light emitting layer. Claims 5, 8, and 20 depend from these claims and are therefore correspondingly indefinite. 
	Regarding claim 8, the limitation “provided that the carrier transporting compound is a compound differing from all of the compound satisfying the expression (1), the delayed fluorescence emitting exciplex, and the light emitting material” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material”.
	Regarding claim 9, the limitation “provided that the carrier transporting compound is a compound differing from all of the compound satisfying the expression (1), the delayed fluorescence emitting exciplex, and the light emitting material” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation 
	Regarding claim 10, the limitation “or at least one exciton generation layer of plural exciton generation layers, if any” renders the claim indefinite as claim 1, from which this claim depends, specifies “an exciton generation layer”, and the metes and bounds of the claim regarding the exciton generation layer cannot be determined.  For purposes of examination the limitation will be interpreted as “the exciton generation layer”. Further, the limitation “provided that the carrier transporting compound is a compound differing from all of the compound satisfying the expression (1), the delayed fluorescence emitting exciplex, and the light emitting material” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material”.
	Regarding claim 12, the limitation “the layer containing a carrier transporting compound is in direct contact with the anode side of the layer formed most closely to the anode side among the light emitting layer and the exciton generation layer” renders the claim indefinite, as claim 9, from which claim 12 depends, specifies that it is the light emitting layer which contains the carrier transporting compound, and the light emitting layer cannot be in contact with itself. For purposes of examination the limitation will be interpreted as “the light emitting layer is in direct contact with the anode side of the exciton generation layer”.
	Regarding claim 13, the limitation “the layer containing a carrier transporting compound is in direct contact with the cathode side of the layer formed most closely to the cathode side among the light emitting layer and the exciton generation layer” renders the claim indefinite, as claim 9, from which claim 12 depends, specifies that it is the light emitting layer which contains the carrier transporting 
Regarding claim 16, the limitation “when two or more exciton generation layers exist, at least one of the exciton generation layers” renders the claim indefinite as claim 1, from which this claim depends, specifies “an exciton generation layer”, and the metes and bounds of the claim regarding the exciton generation layer cannot be determined.  For purposes of examination the limitation will be interpreted as “the exciton generation layer”. Further, the limitation “provided that the carrier transporting compound is a compound differing from the compound that satisfies the expression (1), and the exciplex that emits delayed fluorescence” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material”.
Regarding claim 17, the limitation “when two or more exciton generation layers exist, at least one of the exciton generation layers” renders the claim indefinite as claim 1, from which this claim depends, specifies “an exciton generation layer”, and the metes and bounds of the claim regarding the exciton generation layer cannot be determined.  For purposes of examination the limitation will be interpreted as “the exciton generation layer”. Further, the limitation “provided that the carrier transporting compound is a compound differing from the compound that satisfies the expression (1), and the exciplex that emits delayed fluorescence” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation 
Regarding claim 18, the limitation “when two or more exciton generation layers exist, at least one of the exciton generation layers” renders the claim indefinite as claim 1, from which this claim depends, specifies “an exciton generation layer”, and the metes and bounds of the claim regarding the exciton generation layer cannot be determined.  For purposes of examination the limitation will be interpreted as “the exciton generation layer”. Further, the limitation “provided that the carrier transporting compound is a compound differing from the compound that satisfies the expression (1), and the exciplex that emits delayed fluorescence” renders the claim indefinite, as claim 1 does not require both of the first two compounds to be present. For purposes of examination the limitation will be interpreted as “wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (U.S. PGPub 2017/0256733).
Regarding claim 1, Tsukamoto teaches an organic light emitting device (Figs. 1-10) having an exciton generation layer containing a compound that satisfies the expression ∆Est ≤ 0.3 eV, wherein ∆Est is a difference between the lowest excited singlet energy level and the lowest excited triplet energy level of the compound ([0095]-[0097]), and a light emitting layer containing a light emitting material ([0071]).
Regarding claim 2, Tsukamoto teaches an isolation layer between the exciton generation layer and the light emitting layer (Fig. 7, layer 34A/B, [0343]-[0345]; [0295], [0340], elements with same reference numbers are the same in different embodiments).
Regarding claim 3, Tsukamoto teaches having the exciton generation layer on any one of the anode side and the cathode side of the light emitting layer (Fig. 9, layer 33A/B, [0417]; [0411]-[0412], elements with same reference numbers are the same in different embodiments).
Regarding claim 4, Tsukamoto teaches having the exciton generation layer on both the anode side and the cathode side of the light emitting layer (Fig. 9, layer 33A/B, [0417]; [0411]-[0412], elements with same reference numbers are the same in different embodiments).
	Regarding claim 5, Tsukamoto teaches having a first isolation layer between the light emitting layer and the exciton generation layer formed on the anode side of the light emitting layer, and a second isolation layer between the light emitting layer and the exciton generation layer formed on the cathode side of the light emitting layer (Fig. 7, [0445]-[0447]).
Regarding claim 6, Tsukamoto teaches having the exciton generation layer on each of the anode side and the cathode side of the light emitting layer (Fig. 7, layer 34A/B, [0343]-[0345]; [0295], [0340], elements with same reference numbers are the same in different embodiments).
Regarding claim 7, Tsukamoto teaches having a first isolation layer between the exciton generation layer and the light emitting layer formed on the anode side of the light emitting layer, and a second isolation layer between the exciton generation layer and the light emitting layer formed on the cathode side of the light emitting layer (Fig. 7, [0445]-[0447]).
Regarding claim 8, Tsukamoto teaches wherein the first and second isolation layers contain a carrier transporting compound, wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the delayed fluorescence emitting exciplex, and different from the light emitting material (Fig. 7, [0353], [0360], carrier transporting compound is mCP, [0367]; exciton generation layer ACRXTN [0361]; light emitting material [0359] TTPA, see [0117]-[0118]).
Regarding claim 9, Tsukamoto teaches wherein the light emitting layer contains a carrier transporting compound, wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the delayed fluorescence emitting exciplex, and different from the light emitting material ([0120], carrier transporting compound mCP; [0118] light emitting materials; exciton generation layer compound [0095]-[0099]).
Regarding claim 12, Tsukamoto teaches wherein the light emitting layer is in direct contact with the anode side of the exciton generation layer (Fig. 1, 33, 34, [0056], [0064]). 
Regarding claim 13, Tsukamoto teaches wherein the light emitting layer is in direct contact with the cathode side of the exciton generation layer (Fig. 1, 33, 34, [0056], [0064]). 
Regarding claim 15, Tsukamoto teaches wherein the organic light emitting device emits delayed fluorescence ([0124]).
Regarding claim 17, Tsukamoto teaches wherein the exciton generation layer contains a dopant that is a light emitting material, wherein the dopant is different from the exciton generation layer 
Regarding claim 20, Tsukamoto teaches an electron transport layer between the light emitting layer and the cathode (Fig. 1, 35, [0085]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-9, 12-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (U.S. PGPub 2017/0256733) in view of Seo (U.S. PGPub 2014/0034930).
Regarding claim 1, Tsukamoto teaches an organic light emitting device (Figs. 1-10) having an exciton generation layer containing a compound that satisfies the expression ∆Est ≤ 0.3 eV, wherein ∆Est is a difference between the lowest excited singlet energy level and the lowest excited triplet energy level of the compound ([0095]-[0097]), and a light emitting layer containing a light emitting material ([0071]) but does not explicitly teach an exciplex that emits delayed fluorescence. 
Seo teaches wherein an exciton generation layer that contains a compound that satisfies the expression ∆Est ≤ 0.3 eV, wherein ∆Est is a difference between the lowest excited singlet energy level and the lowest excited triplet energy level of the compound (113D, [0103]-[0104]), wherein the exciton generation layer contains an exciplex that emits delayed fluorescence ([0103]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Seo with Tsukamoto such that the exciton generation layer contains exciplex that emits delayed fluorescence for the purpose of forming an exciplex (Seo, [0103]) while separately providing the fluorescent emission layer to improve efficiency (Tsukamoto, [0106]).
Regarding claim 2, Tsukamoto teaches an isolation layer between the exciton generation layer and the light emitting layer (Fig. 7, layer 34A/B, [0343]-[0345]; [0295], [0340], elements with same reference numbers are the same in different embodiments).
Regarding claim 3, Tsukamoto teaches having the exciton generation layer on any one of the anode side and the cathode side of the light emitting layer (Fig. 9, layer 33A/B, [0417]; [0411]-[0412], elements with same reference numbers are the same in different embodiments).
Regarding claim 4, Tsukamoto teaches having the exciton generation layer on both the anode side and the cathode side of the light emitting layer (Fig. 9, layer 33A/B, [0417]; [0411]-[0412], elements with same reference numbers are the same in different embodiments).
	Regarding claim 5, Tsukamoto teaches having a first isolation layer between the light emitting layer and the exciton generation layer formed on the anode side of the light emitting layer, and a second isolation layer between the light emitting layer and the exciton generation layer formed on the cathode side of the light emitting layer (Fig. 7, [0445]-[0447]).
Regarding claim 6, Tsukamoto teaches having the exciton generation layer on each of the anode side and the cathode side of the light emitting layer (Fig. 7, layer 34A/B, [0343]-[0345]; [0295], [0340], elements with same reference numbers are the same in different embodiments).
	Regarding claim 7, Tsukamoto teaches having a first isolation layer between the exciton generation layer and the light emitting layer formed on the anode side of the light emitting layer, and a second isolation layer between the exciton generation layer and the light emitting layer formed on the cathode side of the light emitting layer (Fig. 7, [0445]-[0447]).
Regarding claim 8, Tsukamoto teaches wherein the first and second isolation layers contain a carrier transporting compound, wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the delayed fluorescence emitting exciplex, and different from the light emitting material (Fig. 7, [0353], [0360], carrier transporting compound is mCP, [0367]; exciton generation layer ACRXTN [0361]; light emitting material [0359] TTPA, see [0117]-[0118]).
Regarding claim 9, Tsukamoto teaches wherein the light emitting layer contains a carrier transporting compound, wherein the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the delayed fluorescence emitting exciplex, and different from the light emitting material ([0120], carrier transporting compound mCP; [0118] light emitting materials; exciton generation layer compound [0095]-[0099]).
Regarding claim 12, Tsukamoto teaches wherein the light emitting layer is in direct contact with the anode side of the exciton generation layer (Fig. 1, 33, 34, [0056], [0064]). 
Regarding claim 13, Tsukamoto teaches wherein the light emitting layer is in direct contact with the cathode side of the exciton generation layer (Fig. 1, 33, 34, [0056], [0064]). 
Regarding claim 15, Tsukamoto teaches wherein the organic light emitting device emits delayed fluorescence ([0124]).
Regarding claim 17, Tsukamoto teaches wherein the exciton generation layer contains a dopant that is a light emitting material, wherein the dopant is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex ([0107]-[0108], layer 33 contains a non-TADF material.
Regarding claim 20, Tsukamoto teaches an electron transport layer between the light emitting layer and the cathode (Fig. 1, 35, [0085]).
Claims 10-11, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (U.S. PGPub 2017/0256733) in view of Nakanotani (U.S. PGPub 2017/0163010).
Regarding claim 10, Tsukamoto does not explicitly teach wherein the exciton generation layer contains a carrier transporting compound which is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material. Tsukamoto teaches 
Nakanotani teaches an exciton generation layer containing a compound satisfying the expression (1) ([0038]), which contains a carrier transporting compound which is different from the compound satisfying the expression (1) and the light emitting material ([0138]-[0140], mCBP).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nakanotani with Tsukamoto such that the exciton generation layer contains a carrier transporting compound which is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material for the purpose of providing a host material with the delayed fluorescent material (Nanakotani, [0032]) while separately providing the fluorescent emission layer to improve efficiency (Tsukamoto, [0106]).
Regarding claim 11, the combination of Tsukamoto and Nanakotani teaches wherein the light emitting layer and the exciton generation layer contain the same carrier transporting compound (Nanakotani, [0138]-[0140]; Tsukamoto [0169]-[0170]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nanakotani with Tsukamoto for the reasons set forth in the rejection of claim 10. 
Regarding claim 16, Tsukamoto does not explicitly teach wherein the exciton generation layer contains a host compound as a carrier transporting compound, the compound that satisfies the expression (1) is contained in the exciton generation layer in an amount of 25% by mass or less, and the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material. Tsukamoto teaches wherein the exciton generation layer 
Nakanotani teaches an exciton generation layer containing a compound satisfying the expression (1) ([0038]), which is contained in the layer in an amount of 25% by mass or less ([0097], in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05), wherein the exciton generation layer contains host compound as a carrier transporting compound which is different from the compound satisfying the expression (1) and the light emitting material ([0138]-[0140], mCBP).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nakanotani with Tsukamoto such that the exciton generation layer contains a host compound as a carrier transporting compound, the compound that satisfies the expression (1) is contained in the exciton generation layer in an amount of 25% by mass or less, and the carrier transporting compound is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material for the purpose of providing a host material with the delayed fluorescent material (Nanakotani, [0032]) while separately providing the fluorescent emission layer to improve efficiency (Tsukamoto, [0106]).
Regarding claim 18, Tsukamoto teaches an isolation layer between the exciton generation layer and the light emitting layer (Fig. 7, layer 34A/B, [0343]-[0345]; [0295], [0340], elements with same reference numbers are the same in different embodiments) and wherein the isolation layer contains a carrier transporting compound which is different from the light emitting material ([0362]-[0363], mCBP) but does not explicitly teach wherein the exciton generation layer contains the same carrier transporting compound.

Nakanotani teaches an exciton generation layer containing a compound satisfying the expression (1) ([0038]), which contains a carrier transporting compound which is different from the compound satisfying the expression (1) and the light emitting material ([0138]-[0140], mCBP).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nakanotani with Tsukamoto such that the exciton generation layer contains a carrier transporting compound which the same as the carrier transporting compound in the isolation layer and is different from the exciton generation layer compound which satisfies the expression (1) or the exciton generation layer containing the delayed fluorescence emitting exciplex, and different from the light emitting material for the purpose of providing a host material with the delayed fluorescent material (Nanakotani, [0032]) while separately providing the fluorescent emission layer to improve efficiency (Tsukamoto, [0106]).
Regarding claim 19, the combination of Tsukamoto and Nanakotani teaches the isolation layer has a thickness of 1.5 nm or less (Tsukamoto [0311], thickness of layer 37 and 33 combined is 10 nm or less; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nanakotani with Tsukamoto for the reasons set forth in the rejection of claim 18.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (U.S. PGPub 2017/0256733) in view of Watabe (U.S. PGPub 2020/0176692).
Regarding claim 14, Tsukamoto does not explicitly teach wherein the light emitting layer comprises a quantum dot. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Watabe with Tsukamoto such that the light emitting layer comprises a quantum dot for the purpose of improving the efficiency (Watabe, [0178]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.